Citation Nr: 1328041	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant (claimant) served in the Louisiana Army National Guard from December 1980 to December 1986, and had a period of active duty for training (ACDUTRA) from May 1982 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the case was remanded to ascertain whether the appellant had any Federalized active military service.  In May 2012, the case was remanded for additional development.

The Board notes that it has reviewed both the appellant's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


REMAND

In its May 2012 remand, the Board instructed the RO to arrange for the appellant to be examined by an audiologist (to include audiometric studies) to determine the nature and likely etiology of his claimed disabilities, i.e., bilateral hearing loss and tinnitus.  The examiner was asked to obtain a complete, pertinent history from the appellant and to review the claims file (to include the May 2012 remand) in conjunction with the examination, giving particular attention to his service treatment records (STRs), lay statements of record, and the medical opinions already of record.  Based on a review of the record and examination of the appellant, the examiner was asked to respond to specific questions regarding the etiology of any bilateral hearing loss and tinnitus present during the period of claim.  The examiner was asked to explain the rationale for all opinions given and to comment on the opinions already in the record; if, after consideration of all pertinent factors, it remained that the opinion sought could not be given without resorting to speculation, the examiner was to state this along with an explanation of why the opinion sought could not be offered without resorting to speculation.

On VA hearing loss and tinnitus examination in June 2012, the examiner (an audiologist) noted her review of the appellant's claims file.  The appellant reported that his bilateral intermittent tinnitus began in 1988.  The examiner noted that audiometric testing "was discontinued due to unreliability of given results."  The examiner went on to state that "[p]ure tone, SRT [speech reception threshold], and word recognition testing is not considered reliable and is not being reported for rating."  The examiner noted that hearing loss was present, but did not render a diagnosis because "[r]esults are unreliable."  Regarding tinnitus, the examiner stated that the "[e]tiology of tinnitus cannot be determined on the basis of available information without resorting to speculation."  Regarding bilateral hearing loss, the examiner stated that the appellant's "given results are not accurate, therefore an opinion cannot be rendered without speculation...Accurate results are needed before an opinion can be rendered."  The examiner did not comment at all on the other opinions already in the record.

On private audiological examination in October 2012, audiometric testing revealed mild sensorineural hearing loss in the right ear, and moderate hearing loss (250 to 2000 Hertz) and severe hearing loss (3000 to 8000 Hertz), primarily sensorineural, in the left ear.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, further remand is necessary in order to obtain an adequate VA audiological examination with reliable audiometric studies as well as the requested opinions accompanied by adequate rationale.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the appellant to be examined by an audiologist (to include audiometric studies) to determine the nature and likely etiology of his claimed disabilities, i.e., bilateral hearing loss and tinnitus.  The examiner should obtain a complete, pertinent history from the appellant and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his STRs, lay statements of record, and the medical opinions already of record.  Based on a review of the record and examination of the appellant, the examiner should respond to the questions below.

Regarding the appellant's claim of service connection for a right ear hearing loss disability:

(a)	Does the record support a finding that, at some point during the pendency of his appeal, the appellant has had a hearing loss disability by VA standards in the right ear?

The explanation of rationale for the response to this question should, to the extent possible, reconcile the audiometry findings on the current examination with those (each) on the last prior VA examination (in December 2009) and on private audiometry (in October 2009 and October 2012), explaining all discrepancies found.

(b)	If it is determined that the appellant has (or during the pendency of his claim/appeal has had) a right ear hearing loss disability by VA standards, the examiner should opine as to whether such was at least as likely as not (a 50 percent or better probability) incurred during his Federalized ACDUTRA from May 1982 to July 1982.  For the purpose of this opinion, it should be assumed that the appellant was exposed to military training noise trauma in service.

Regarding left ear hearing loss:

(a)	Does the record support a finding that the appellant had a left ear hearing loss disability prior to his Federal active duty for training period from May 1982 to July 1982?

The explanation of rationale for the response to this question should specifically discuss the December 2009 VA examiner's observation that the July 1980 audiometric evaluation may not have been conducted in a quiet enough room (expressing agreement or disagreement with this observation, and explaining in full the rationale for such agreement/disagreement).

(b)	If it is found that the appellant had a left ear hearing loss disability during his Federalized ACDUTRA from May 1982 to July 1982, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that such disability was aggravated by (increased in severity) during/due to his Federalized ACDUTRA.

(c)	If it is found that the appellant did not have a left ear hearing loss disability at the time of his Federalized ACDUTRA from May 1982 to July 1982, the examiner should opine as to whether his current left ear hearing loss disability was at least as likely as not (a 50 percent or better probability) incurred during such period.  For the purpose of this opinion, it should be assumed that the appellant was exposed to military training noise trauma in service.

Regarding service connection for tinnitus:

	The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the appellant's tinnitus was incurred during his Federalized ACDUTRA from May 1982 to July 1982.  For the purpose of this opinion, exposure to military training noise trauma in service should be assumed.

The examiner must explain the rationale for all opinions and comment on the opinions already in the record.  If, after consideration of all pertinent factors, it remains that the opinion sought cannot be given without resorting to speculation, it should be so stated and (to comply with governing legal guidelines) the examiner must explain why the opinion sought cannot be offered without resort to speculation.

2.  The RO should ensure that all development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

